PER CURIAM.
The plaintiff in error brought an action in the District Court to recover damages for injuries sustained by him while in the employ of the Norfolk & Western Railway Company, alleging that such injuries were caused by defendant’s negligence. To the petition of plaintiff the defendant filed an answer, denying negligence on its part, and pleading contributory negligence and assumption of risk. At the close of the plaintiff’s evidence the trial court, on motion of defendant, directed a verdict for defendant on the ground that the plaintiff was guilty of contributory negligence, which was a proximate cause of his injury.
The trial court properly sustained the motion for a directed verdict. This ease presents no new questions of law for the consideration of this court. Eor the reasons stated, it is wholly unnecessary to discuss in detail the facts or the law applicable thereto, or to express any opinion in reference to the evidence tending to prove negligence on the part of the defendant.
Judgment affirmed.